Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that a new special technical feature has been introduced by amendment.  This is not found persuasive because the special technical feature as indicated in the requirement set forth is maintained as evident as laid out and evidence in rebuttal of position as laid out has not been made of record.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim is indefinite because it does not reference specific standard(s) and/or condition(s) upon which the recited shelf stability criteria of the claim is based in order that one skilled in the art would understand the metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burdeniuc et al.(2009/0227695).
	Burdeniuc et al. discloses polyurethane foam forming compositions which may comprise (a.)polyisocyanate, (b.)autocatalytic polyol, including an autocatalytic polyol prepared by reacting an amine functional, tertiary amine containing initiator (example 1) first with PO and subsequently with EO
(example 2) to give rise to an ethylene oxide(EO)-capped propylene oxide(PO), amine-initiated polyol as further defined by applicants’ claim 3, in amounts as claimed, (c.)polyether capped polyol in amounts as claimed, including Specflex NC 630, a 15.5% EO capped PO polyol meeting requirements of applicants’ further defining claims 4 & 9, (d.)DABCO NE300 blowing catalyst, which is N,N,N’-trimethyl-N’-aminopropyl-bis(aminoethyl) ether, in amounts as claimed, (e.)silicon surfactant, including DABCO DC 6070 an organopolysiloxane, in amounts as claimed, and (f.)water as blowing agent in amounts as claimed (see paragraphs [0026]-[0186], Tables and Examples).  Though not specifically disclosed, owing to the closeness of the materials disclosed by Burdeniuc et al., it is held that the features of claim 2 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdeniuc et al.(2009/0227695) as applied to claims 1-4 6 and 9 above.
	Burdeniuc et al. differs from applicants’ claim 8 in that amounts of blowing catalysts as claimed are not required.  However, Burdeniuc et al. discloses overlapping amounts within its disclosure for purposes of providing the catalytic effects described (see paragraphs [0033] & [0134]).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 . Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the blowing catalyst of Burdeniuc et al. in any amount provided for by Burdeniuc et al. within the teachings of Burdeniuc et al. for the purpose of providing its blowing reaction catalyzing effect in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any suitable polyol of Burdeniuc et al. in forming the compositions of Burdeniuc et al. including EO capped PO polyols corresponding to Specflex NC 630 and those with EO capping percentages immediately beyond for the purpose of providing acceptable reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Vries et al. is cited for its disclosures pertaining to Specflex NC 630 (paragraph [0050]/Table 1) and Burdeniuc et al. is cited for its disclosures of relevant materials for preparations of the instant concern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/               Primary Examiner, Art Unit 1765